Citation Nr: 0829784	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from September 1957 
to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                   


FINDING OF FACT

There is a current medical diagnosis of post-traumatic stress 
disorder (PTSD) in accordance with 38 C.F.R. § 4.125(a); 
there is credible supporting evidence that a claimed in-
service stressor actually occurred; and there is medical 
evidence of a nexus between the veteran's PTSD and his 
confirmed in-service stressor.    


CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).        


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).         

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for PTSD.  Therefore, no further development is needed with 
regard to this issue.   


II.  Legal Criteria

VA regulation, 38 C.F.R. § 3.304(f), sets forth the criteria 
necessary to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) A current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (2007); (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in- 
service stressor.

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor(s).  
Moreau, 9 Vet. App. at 395-96.


III.  Analysis

The veteran contends that he suffers from PTSD as a result of 
numerous in-service stressors, including being involved in an 
automobile accident.  In this regard, the veteran's service 
medical records confirm that in April 1958, the veteran was 
injured in an automobile accident while driving back to the 
station in a private automobile.  He sustained lacerations 
and abrasions of his right knee, left shin, and chest, and 
loosened a tooth.  None of the wounds required suturing.  He 
was hospitalized for approximately 18 days and upon his 
release, it was noted that his wounds were well healed.  
Thus, in regard to the veteran's specific stressor of being 
involved in an automobile accident, the Board finds the 
veteran's account of such stressor to be credible and not 
otherwise contradicted by the evidentiary record.  

In this case, the evidence of record shows that the veteran 
has been diagnosed with PTSD on numerous occasions.  In a VA 
medical statement from M.M., M.D., dated in March 2005, Dr. 
M. indicated that the veteran had a diagnosis of PTSD and was 
receiving outpatient treatment at the VA Center for Stress 
Recovery since January 2005.  Thus, the Board concludes that 
the veteran has a current diagnosis of PTSD.  

In light of the above, there is competent evidence of a 
current diagnosis of PTSD, as well as confirmation of an in-
service stressor.  The third and final element necessary to 
establish service connection here is competent evidence of a 
link between the veteran's current diagnosis of PTSD and the 
confirmed in-service stressor.  

In October 2005, the veteran underwent a VA examination.  At 
that time, the RO notified the examiner that the only 
stressor that had been verified was the veteran's in-service 
April 1958 automobile accident.  Thus, the examiner was 
requested to answer the question of whether the veteran's in-
service automobile accident significantly contributed to his 
diagnosis of PTSD.  The examiner stated that in addition to 
the aforementioned verified stressor, the veteran had 
numerous unverified stressors, including pre-service, in-
service, and post-service stressors.  According to the 
veteran, he witnessed a child cut in half by a train when he 
was 10 years old.  He stated that while he was in the Navy, 
he had to fight a fire that killed 15 men.  The veteran 
further indicated that following his discharge, a young man 
who was working for him committed suicide in his driveway.  

Following the mental status evaluation, the examiner 
diagnosed the veteran with the following: (Axis I) PTSD; 
alcohol dependence in sustained remission, (Axis III) 
cirrhosis; back surgery; degenerative joint disease; 
peripheral neuropathy; chronic obstructive pulmonary disease; 
(Axis IV) unemployment, social isolation; health problems; 
and (Axis V) Global Assessment of Functioning (GAF) score of 
50.  The examiner stated that the motor vehicle accident of 
April 1958 involved the serious injury of both the passenger 
in the car the veteran was driving and a family of four in 
the other vehicle.  The veteran had intrusive memories of 
seeing the family in the hospital and guilty feelings about 
the accident.  Therefore, the examiner opined that it was at 
least as likely as not that the in-service motor vehicle 
accident contributed to the veteran's diagnosis of PTSD.  
Given the number of other trauma in the veteran's history, 
the accident was not the only event that led to development 
of the veteran's PTSD.  In the interview, the veteran cited 
many events as traumatic, some of them not meeting the 
criteria of being life-threatening.  He appeared to attach 
similar emotional valence to those events.  Thus, the 
examiner stated that the causes of the veteran's PTSD were 
multi-deterministic and that it was not likely that the 
accident was a primary, ultimate, or exclusive cause of the 
PTSD.  The psychiatrist further observed that whether the 
veteran had PTSD before the military was a matter of 
speculation (emphasis added), which does not establish a pre-
existing disorder (see, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992)) and added that, in any event, the 
number and type of traumatic experiences he had prior to 
military service certainly left him vulnerable to developing 
PTSD.  The veteran was also noted to have had significant 
problems with anger and being prone to fighting as a way of 
settling his differences.  Considering his pre-military 
history, the accident was at least as likely as not an 
aggravating factor.  There were many more aggravating events 
after his military service, and considering the sheer volume 
of possible contributions to his PTSD, the contribution of 
the in-service motor vehicle accident "appeared small".  
However, as noted above, the psychiatrist opined that it was 
at least as likely as not that the in-service motor vehicle 
accident contributed to his PTSD.     

In the instant case, the Board recognizes that the veteran 
has numerous pre-service, in-service, and post-service 
stressors that have not been verified, and that the PTSD 
diagnosis that was provided in the October 2005 VA 
examination was primarily based on these unverified 
stressors.  However, the examiner also specifically concluded 
that it was at least as likely as not that the in-service 
motor vehicle accident contributed to the veteran's diagnosis 
of PTSD.  Thus, the PTSD diagnosis was also based, in part, 
on the verified in-service stressor.  The fact that the car 
accident was not the sole stressor or the most significant 
stressor does not negate the opinion that supports the 
contended causal relationship.  The medical evidence on file 
satisfies the requirements of 38 C.F.R. § 3.304(f) that there 
be a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) and that there be competent medical 
evidence linking the veteran's PTSD to a verified stressor.  

As there is competent medical evidence establishing a link 
between the veteran's verified in-service stressor and a 
current diagnosis of PTSD, the Board finds that service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


